  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


OTIS SHANNON,                        )
                                     )
        Petitioner,                  )
                                     )         CIVIL ACTION NO.
        v.                           )           2:18cv962-MHT
                                     )                (WO)
WALTER WOODS, Warden,                )
                                     )
        Respondent.                  )

                           OPINION AND ORDER

       Petitioner, a federal prisoner, filed a motion for

preliminary injunction seeking an order that he be sent

to a residential reentry center.               This case is before

the court on the recommendation of the United States

Magistrate         Judge    that     petitioner’s         motion        for

preliminary        injunction   be   denied.       Also    before       the

court        are      petitioner’s        objections         to         the

recommendation.        Upon an independent and de novo review

of the record, and because petitioner has failed to

show    a    likelihood    of   success   on    the   merits,      it    is

ORDERED as follows:
    (1) Petitioner’s     objections    (doc.    no.     22)   are

overruled.

    (2) The      recommendation   of   the     United     States

Magistrate Judge (doc. no. 20) is adopted.

    (3) The motion for preliminary injunction (doc. no.

18) is denied.

    It is further ORDERED that this case is referred

back to the magistrate judge for further proceedings.

    DONE, this the 28th day of January, 2019.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
